PER CURIAM:
Ralph Fredrick petitions for writ of mandamus, alleging the district court has unduly delayed acting on his petition filed under 28 U.S.C. § 2254 (2000). He seeks an order from this court directing the district court to act. The district court dismissed Fredrick’s § 2254 petition by order on October 28, 2005. Therefore, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.